741 F. Supp. 1281 (1990)
Mark TARKA
v.
William H. CUNNINGHAM, et al.
Civ. No. A-89-CA-1092.
United States District Court, W.D. Texas, Austin Division.
March 23, 1990.
*1282 Mark Tarka, Austin, Tex., pro se.
Judy Ponder, Asst. Atty. Gen., General Litigation Div., Austin, Tex., for defendants.

ORDER
NOWLIN, District Judge.
Before the Court is Defendant's Motion to Dismiss for failure to state a claim upon which relief can be granted. Plaintiff's cause of action is based on a disappointing grade he received in a physics class while he was enrolled at the University of Texas. In this class, Plaintiff was assigned a grade of "C."
Plaintiff challenges the grade pursuant to 20 U.S.C. § 1232q(a)(2), otherwise known as the Family Educational Rights and Privacy Act 1974 ("FERPA"). Section 1232g(a)(2) provides that no federal funds shall be made available to any educational agency or institution unless parents of students who have been in attendance at such institution are provided an opportunity for a hearing for the purpose of insuring that the content of the student's education records are not inaccurate, misleading, or otherwise in violation of the privacy rights of the student.
Plaintiff seeks to have this Court require that Defendants show how the grade of "C" was assigned or alternatively, to strike the grade and any reference to the class PHY 369 from Plaintiff's records and refund Plaintiff's tuition for that class.
Neither FERPA nor school policy provide a means by which a student may obtain information on how a particular grade was assigned. At most, a student is only entitled to know whether or not the assigned grade was recorded accurately in the student's records. Moreover, the Fifth Circuit has held that there is no private cause of action under FERPA. See Tarka v. Franklin, 891 F.2d 102 (5th Cir.1989); Klein Independent School District v. Mattox, 830 F.2d 576, 579 (5th Cir.1987), cert. denied, 485 U.S. 1008, 108 S. Ct. 1473, 99 L. Ed. 2d 702 (1988). Therefore, the Plaintiff has failed to state a claim upon which relief may be granted.
ACCORDINGLY, IT IS ORDERED that Defendants' Motion to Dismiss is GRANTED. Plaintiff's complaint is HEREBY DISMISSED for failure to state a claim upon which relief may be granted.